Citation Nr: 1642895	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-31 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, as secondary to service-connected coronary artery disease.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to May 1970.
This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Here, a January 2015 Board decision characterized the issues on appeal as follows: (1) Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depressive disorder, on a direct basis; and (2) entitlement to service connection for depressive disorder on a secondary basis. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim). In said decision, the Veteran's first claim was denied and the second was remanded for additional development. As such, only the limited matter of entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, as secondary to service-connected coronary artery disease is before the Board at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, as secondary to his service-connected coronary artery disease.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of the claim.

This claim was most recently remanded by the Board in January 2015.  In part, the RO was instructed to schedule the Veteran for a new VA examination, during which the VA examiner was to offer an opinion as to whether the Veteran's psychiatric disability, to include depressive disorder, was proximately due to, the result of, or aggravated his by service-connected coronary artery disease.
The Veteran underwent subsequent VA psychiatric examination in November 2015. Upon examination, the VA examiner asserted that it was less likely than not that the Veteran met the diagnostic criteria for a psychiatric diagnosis, to include a depressive disorder.  In the absence of a current disability, no nexus opinion was offered at that time.

However, service connection may be granted upon competent evidence that the claimed disability existed at any time during the appeal period.  McClain v. Nicholson, 21 Vet App 319 (2007) (holding a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending).  Here, the competent evidence of record indicates that the Veteran has previously been diagnosed with depressive disorder, including by a September 2011 VA examiner.  As such, remand is now warranted such that an adequate VA opinion may be obtained, which fully addresses the Veteran's history of depressive disorder and its possible nexus to his service-connected coronary artery disease. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c) (2).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records for the Veteran dated November 2015 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Request an addendum opinion from a VA examiner. The claims file, including service treatment records, must be sent to the examiner for review.  The examiner must be provided full access to the Veteran's Virtual VA and   VBMS files.  If the opining clinician determines that additional examination of the Veteran is necessary in order to render the requested opinions, then such examination should be scheduled.

The examiner must indicate the following:

a. Identify all psychiatric diagnoses for the Veteran demonstrated during the appeal period;

b. For each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was caused, or chronically aggravated, by the Veteran's service-connected coronary artery disease or the treatment thereof.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Readjudicate the claim on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




